                           Case 4:20-cr-00163-JM Document 18-1 Filed 09/09/20 Page 1 of 6
 Skip to Main Content Logout My Account Search Menu New Criminal/Traffic/Petty Search Refine Search Back             Location : All MNCIS Sites - Case Search      Help

                                                                 R                         A
                                                                     C     N . 55-CR-15-3455

State of Minnesota vs Charles Elric Schlinke                                           §                           Case Type: Crim/Traf Mandatory
                                                                                       §                           Date Filed: 05/26/2015
                                                                                       §                            Location: Olmsted
                                                                                       §
                                                                                       §


                                                                          P        I

                                                                                                                                      Lead Attorneys
Defendant        Schlinke, Charles Elric                                               Male
                  Mantorville, MN 55955                                                DOB: 03/28/1990


Jurisdiction     State of Minnesota                                                                                                   JOSEPH KENT ROSHOLT


                                                                           C       I

Charges: Schlinke, Charles ElricStatute     Level             Date      Disposition          Level of Sentence
1. Theft (Not applicable - GOC) 609.52.2(a) Felony            05/23/201510/05/2015 Dismissed
                                (1)
2. Simple Robbery               609.24      Felony            05/23/201510/05/2015 Convicted 02/26/2018 Conviction deemed a Misdemeanor pursuant to M.S. 609.13

3. Assault-5th Deg-Inflict or      609.224.1(2)Misdemeanor05/23/201510/05/2015 Dismissed
   Attempt Bodily Harm (Not
   applicable - GOC)


                                                                    E          O               C

           DISPOSITIONS
08/13/2015 Plea (Judicial Officer: Chase, Joseph F.)
             2. Simple Robbery
                     Guilty

10/05/2015 Disposition (Judicial Officer: Jacobson, Debra A.)
             1. Theft (Not applicable - GOC)
                      Dismissed
             3. Assault-5th Deg-Inflict or Attempt Bodily Harm (Not applicable - GOC)
                      Dismissed
             2. Simple Robbery
                      Convicted

10/05/2015 Stay of Imposition Pursuant to M.S. 609.135 (Judicial Officer: Jacobson, Debra A.)
             2. Simple Robbery
             05/23/2015 (FEL) 609.24 (60924)

               Monitoring - Adult:
                  Type: Supervised probation
                  Agency: Dodge Fillmore Olmsted Community Corrections
                  Term of 10 Yr
                  10/05/2015 - 10/05/2025
                  Comment: On a leve
                  Status: Active 10/05/2015
               Condition - Adult:
                  1. Follow all State and Federal criminal laws., 10/05/2015, Active 10/05/2015
                  2. Contact your probation officer as directed., 10/05/2015, Active 10/05/2015
                  3. Tell your probation officer within 72 hours if you have, contact with law enforcement. 10/05/2015, Active 10/05/2015
                  4. Tell your probation officer within 72 hours if you are, charged with any new crime. 10/05/2015, Active 10/05/2015
                  5. Tell your probation officer within 72 hours if you change, your address, employment, or telephone number. 10/05/2015, Active 10/05/2015
                  6. Cooperate with the search of your person, residence,, Person - Place - Vehicle 10/05/2015, Active 10/05/2015
                  7. Sign releases of information as directed., 10/05/2015, Active 10/05/2015
                  8. Give a DNA sample when directed., 10/05/2015, Active 10/05/2015
                  9. Do not use or possess firearms, ammunition or explosives, 10/05/2015, Active 10/05/2015
                  10. Do not register to vote or vote until discharged from, probation and your civil rights are fully restored. 10/05/2015, Active 10/05/2015
                  11. Contact with probation, 10/05/2015, Active 10/05/2015
                  12. Follow all instructions of probation, 10/05/2015, Active 10/05/2015
                  13. Sign Probation Agreement, 10/05/2015, Active 10/05/2015
                  14. No alcohol/controlled substance use, 10/05/2015, Active 10/05/2015
                  15. No possession of alcohol or drugs, 10/05/2015, Active 10/05/2015
                  16. Take medications in the prescribed dosage and frequency, 10/05/2015, Active 10/05/2015
                  17. Chemical dependency evaluation/treatment, 10/05/2015, Active 10/05/2015
                  18. Mental Health Screening, 10/05/2015, Active 10/05/2015
                  19. Complete treatment, Shall remain in custody until a bed is secured for inpatient treatment. Once a bed is secured for inpatient treatment,
                  he may be released from treatment and go directly to treatment. 10/05/2015, Active 10/05/2015
                  20. Aftercare, 10/05/2015, Active 10/05/2015
                  21. Conditions, other, Comply with Olmsted County Social Services. 10/05/2015, Active 10/05/2015
                  22. No assault, 10/05/2015, Active 10/05/2015
                  23. No harassment violations, Or engaging in other conduct that would place anyone in reasonable fear of bodily harm. 10/05/2015, Active
                  10/05/2015
               Local Confinement:
                        Case 4:20-cr-00163-JM Document 18-1 Filed 09/09/20 Page 2 of 6
                 Agency: Olmsted County Jail
                 Term: 136 Days
                 Time To Serve: 136 Days
                 Stay 0 Yr 0 Mo 0 Days
                 Credit For Time Served: 136 Days
                 Status: Satisfied 10/05/2015
             Fee Totals:

                                             Law Library Fees                      $10.00
                                             County/Sheriff & Felony
                                                                                  $500.00
                                             Fines
                                             Crim/Traffic Surcharge
                                                                                   $75.00
                                             (once per case)
                                         Fee Totals $                             $585.00
             Service - Adult:
                 Type: Community work service
                 50 Hours For 1 Yr
                 In Lieu of Fine ($500.00)
                 Start: 10/05/2015 Due: 10/05/2016
                 Comment: Receive credit - hour for hour - for attendance of AA.
                 Status: Active 10/05/2015
             Local Confinement:
                 Agency: Olmsted County Jail
                 Term: 90 Days
                 Time To Serve: 90 Days
                 Stay 0 Yr 0 Mo 0 Days
                 Comment: Shall remain in custody until a bed is secured for inpatient treatment. Once a bed is secured for inpatient treatment, he may be
                 released from treatment and go directly to treatment. If treatment is not secured within 30 days, a hearing shall be scheduled before Judge
                 Jacobson. Once the defendant has left confinement to go to treatment, the jail time is considered satisfied.
                 Status: Active 10/05/2015
             Level of Sentence:
                 Convicted of a Felony

06/15/2016 Amended Stay of Imposition Pursuant to M.S. 609.135 (Judicial Officer: King, Pamela) Reason: Probation Violation
            2. Simple Robbery
            05/23/2015 (FEL) 609.24 (60924)

             Monitoring - Adult:
                 Type: Supervised probation
                 Agency: Dodge Fillmore Olmsted Community Corrections
                 Term of 10 Yr
                 10/05/2015 - 10/05/2025
                 Comment: On a leve
                 Status: Active 10/05/2015
             Condition - Adult:
                 1. Follow all State and Federal criminal laws., 10/05/2015, Active 10/05/2015
                 2. Contact your probation officer as directed., 10/05/2015, Active 10/05/2015
                 3. Tell your probation officer within 72 hours if you have, contact with law enforcement. 10/05/2015, Active 10/05/2015
                 4. Tell your probation officer within 72 hours if you are, charged with any new crime. 10/05/2015, Active 10/05/2015
                 5. Tell your probation officer within 72 hours if you change, your address, employment, or telephone number. 10/05/2015, Active 10/05/2015
                 6. Cooperate with the search of your person, residence,, Person - Place - Vehicle 10/05/2015, Active 10/05/2015
                 7. Sign releases of information as directed., 10/05/2015, Active 10/05/2015
                 8. Give a DNA sample when directed., 10/05/2015, Active 10/05/2015
                 9. Do not use or possess firearms, ammunition or explosives, 10/05/2015, Active 10/05/2015
                 10. Do not register to vote or vote until discharged from, probation and your civil rights are fully restored. 10/05/2015, Active 10/05/2015
                 11. Contact with probation, 10/05/2015, Active 10/05/2015
                 12. Follow all instructions of probation, 10/05/2015, Active 10/05/2015
                 13. Sign Probation Agreement, 10/05/2015, Active 10/05/2015
                 14. No alcohol/controlled substance use, 10/05/2015, Active 10/05/2015
                 15. No possession of alcohol or drugs, 10/05/2015, Active 10/05/2015
                 16. Take medications in the prescribed dosage and frequency, 10/05/2015, Active 10/05/2015
                 17. Chemical dependency evaluation/treatment, 10/05/2015, Active 10/05/2015
                 18. Mental Health Screening, 10/05/2015, Active 10/05/2015
                 19. Complete treatment, Shall remain in custody until a bed is secured for inpatient treatment. Once a bed is secured for inpatient treatment,
                 he may be released from treatment and go directly to treatment. 10/05/2015, Active 10/05/2015
                 20. Aftercare, 10/05/2015, Active 10/05/2015
                 21. Conditions, other, Comply with Olmsted County Social Services. 10/05/2015, Active 10/05/2015
                 22. No assault, 10/05/2015, Active 10/05/2015
                 23. No harassment violations, Or engaging in other conduct that would place anyone in reasonable fear of bodily harm. 10/05/2015, Active
                 10/05/2015
             Local Confinement:
                 Agency: Olmsted County Jail
                 Term: 136 Days
                 Time To Serve: 136 Days
                 Stay 0 Yr 0 Mo 0 Days
                 Credit For Time Served: 136 Days
                 Status: Satisfied 10/05/2015
             Fee Totals:

                                             Law Library Fees                      $10.00
                                             County/Sheriff & Felony
                                                                                  $500.00
                                             Fines
                                             Crim/Traffic Surcharge
                                                                                   $75.00
                                             (once per case)
                                         Fee Totals $                             $585.00
             Service - Adult:
                 Type: Community work service
                         Case 4:20-cr-00163-JM Document 18-1 Filed 09/09/20 Page 3 of 6
                50 Hours For 1 Yr
                In Lieu of Fine ($500.00)
                Start: 10/05/2015 Due: 10/05/2016
                Comment: Receive credit - hour for hour - for attendance of AA.
                Status: Active 10/05/2015
             Local Confinement:
                Agency: Olmsted County Jail
                Term: 90 Days
                Time To Serve: 90 Days
                Stay 0 Yr 0 Mo 0 Days
                Comment: Shall remain in custody until a bed is secured for inpatient treatment. Once a bed is secured for inpatient treatment, he may be
                released from treatment and go directly to treatment. If treatment is not secured within 30 days, a hearing shall be scheduled before Judge
                Jacobson. Once the defendant has left confinement to go to treatment, the jail time is considered satisfied.
                Status: Active 10/05/2015
             Local Confinement:
                Agency: Olmsted County Jail
                Term: 6 Days
                Time To Serve: 6 Days
                Stay 0 Yr 0 Mo 0 Days
                Credit For Time Served: 6 Days
                Status: Satisfied 06/15/2016
             Condition - Adult:
                1. Chemical dependency evaluation/treatment, make an appointment for evaluation within 7 business days 06/15/2016, Active 06/15/2016
                2. Follow recommendations of evaluation, including treatment and/or aftercare 06/15/2016, Active 06/15/2016
                3. Conditions, other, Make an appointment with primary medical provider within 7 business days, getting back into medication compliance
                06/15/2016, Active 06/15/2016
                4. Take medications in the prescribed dosage and frequency, 06/15/2016, Active 06/15/2016
                5. Individual Therapy, Continue therapy at Common Ground with Dr. Rachel Suera, making all scheduled appointments 06/15/2016, Active
                06/15/2016
                6. Attend AA (Alcoholics Anonymous), Attend 2 sober meetings per week, providing verification of attendance to probation 06/15/2016, Active
                06/15/2016
             Level of Sentence:
                Convicted of a Felony

02/26/2018 Amended Stay of Imposition Pursuant to M.S. 609.135 Reason: Probation Violation
            2. Simple Robbery
            05/23/2015 (FEL) 609.24 (60924)

             Monitoring - Adult:
                 Type: Supervised probation
                 Agency: Dodge Fillmore Olmsted Community Corrections
                 Term of 10 Yr
                 10/05/2015 - 10/05/2025
                 Comment: On a leve
                 Status: Closed 12/10/2018
             Condition - Adult:
                 1. Follow all State and Federal criminal laws., 10/05/2015, Active 10/05/2015
                 2. Contact your probation officer as directed., 10/05/2015, Active 10/05/2015
                 3. Tell your probation officer within 72 hours if you have, contact with law enforcement. 10/05/2015, Active 10/05/2015
                 4. Tell your probation officer within 72 hours if you are, charged with any new crime. 10/05/2015, Active 10/05/2015
                 5. Tell your probation officer within 72 hours if you change, your address, employment, or telephone number. 10/05/2015, Active 10/05/2015
                 6. Cooperate with the search of your person, residence,, Person - Place - Vehicle 10/05/2015, Active 10/05/2015
                 7. Sign releases of information as directed., 10/05/2015, Active 10/05/2015
                 8. Give a DNA sample when directed., 10/05/2015, Active 10/05/2015
                 9. Do not use or possess firearms, ammunition or explosives, 10/05/2015, Active 10/05/2015
                 10. Do not register to vote or vote until discharged from, probation and your civil rights are fully restored. 10/05/2015, Active 10/05/2015
                 11. Contact with probation, 10/05/2015, Active 10/05/2015
                 12. Follow all instructions of probation, 10/05/2015, Active 10/05/2015
                 13. Sign Probation Agreement, 10/05/2015, Active 10/05/2015
                 14. No alcohol/controlled substance use, 10/05/2015, Active 10/05/2015
                 15. No possession of alcohol or drugs, 10/05/2015, Active 10/05/2015
                 16. Take medications in the prescribed dosage and frequency, 10/05/2015, Active 10/05/2015
                 17. Chemical dependency evaluation/treatment, 10/05/2015, Active 10/05/2015
                 18. Mental Health Screening, 10/05/2015, Active 10/05/2015
                 19. Complete treatment, Shall remain in custody until a bed is secured for inpatient treatment. Once a bed is secured for inpatient treatment,
                 he may be released from treatment and go directly to treatment. 10/05/2015, Active 10/05/2015
                 20. Aftercare, 10/05/2015, Active 10/05/2015
                 21. Conditions, other, Comply with Olmsted County Social Services. 10/05/2015, Active 10/05/2015
                 22. No assault, 10/05/2015, Active 10/05/2015
                 23. No harassment violations, Or engaging in other conduct that would place anyone in reasonable fear of bodily harm. 10/05/2015, Active
                 10/05/2015
             Local Confinement:
                 Agency: Olmsted County Jail
                 Term: 136 Days
                 Time To Serve: 136 Days
                 Stay 0 Yr 0 Mo 0 Days
                 Credit For Time Served: 136 Days
                 Status: Satisfied 10/05/2015
             Fee Totals:

                                             Law Library Fees                      $10.00
                                             County/Sheriff & Felony
                                                                                  $500.00
                                             Fines
                                             Crim/Traffic Surcharge
                                                                                   $75.00
                                             (once per case)
                                         Fee Totals $                             $585.00
             Service - Adult:
                          Case 4:20-cr-00163-JM Document 18-1 Filed 09/09/20 Page 4 of 6
                 Type: Community work service
                 50 Hours For Indeterminate
                 In Lieu of Fine ($500.00)
                 Start: 10/05/2015 Due: 12/31/2018
                 Comment: After completion of inpatient treatment, shall receive credit for up to 25 hours for participation in aftercare such as AA or NA, etc.
                 Status: Active 10/05/2015
              Local Confinement:
                 Agency: Olmsted County Jail
                 Term: 90 Days
                 Time To Serve: 90 Days
                 Stay 0 Yr 0 Mo 0 Days
                 Comment: Shall remain in custody until a bed is secured for inpatient treatment. Once a bed is secured for inpatient treatment, he may be
                 released from treatment and go directly to treatment. If treatment is not secured within 30 days, a hearing shall be scheduled before Judge
                 Jacobson. Once the defendant has left confinement to go to treatment, the jail time is considered satisfied.
                 Status: Active 10/05/2015
              Local Confinement:
                 Agency: Olmsted County Jail
                 Term: 6 Days
                 Time To Serve: 6 Days
                 Stay 0 Yr 0 Mo 0 Days
                 Credit For Time Served: 6 Days
                 Status: Satisfied 06/15/2016
              Condition - Adult:
                 1. Chemical dependency evaluation/treatment, make an appointment for evaluation within 7 business days 06/15/2016, Active 06/15/2016
                 2. Follow recommendations of evaluation, including treatment and/or aftercare 06/15/2016, Active 06/15/2016
                 3. Conditions, other, Make an appointment with primary medical provider within 7 business days, getting back into medication compliance
                 06/15/2016, Active 06/15/2016
                 4. Take medications in the prescribed dosage and frequency, 06/15/2016, Active 06/15/2016
                 5. Individual Therapy, Continue therapy at Common Ground with Dr. Rachel Suera, making all scheduled appointments 06/15/2016, Active
                 06/15/2016
                 6. Attend AA (Alcoholics Anonymous), Attend 2 sober meetings per week, providing verification of attendance to probation 06/15/2016, Active
                 06/15/2016
              Local Confinement:
                 Agency: Olmsted County Jail
                 Term: 90 Days
                 Time To Serve: 90 Days
                 Credit For Time Served: 6 Days
                 Comment: Should inpatient treatment be recommended, Defendant may be released directly to inpatient treatment once a bed becomes
                 available even if jail time remains. Any remaining jail time shall be vacated so long as Defendant successfully completes treatment. Should
                 Defendant fail to complete treatment or absconds, shall return to the jail to serve any remaining jail time.
                 Status: Active 02/26/2018
              Condition - Adult:
                 1. Complete treatment, Enter into, participate in and successfully complete treatment and follow all recommendations, including aftercare
                 02/26/2018, Active 02/26/2018
                 2. Chemical dependency evaluation/treatment, complete an updated evaluation 02/26/2018, Active 02/26/2018
                 3. Follow recommendations of evaluation, 02/26/2018, Active 02/26/2018
              Level of Sentence:
                 Conviction deemed a Misdemeanor pursuant to M.S. 609.13


           OTHER EVENTS AND HEARINGS
05/22/2015 Probable Cause Found to Detain           Index # 6 (Judicial Officer: Buytendorp, Nancy L. )
05/26/2015 E-filed Comp-Order for Detention          Index # 1 (Judicial Officer: Bearse,Edward W. , )
05/26/2015 First Appearance (10:30 AM) (Judicial Officer Bearse,Edward W. ,)
           Result: Held
05/26/2015 Bail Study      Index # 2
05/26/2015 Interim Condition for Schlinke, Charles Elric
             - Post bond
                $40,000.00
             - Complete booking
             - Do not leave Minnesota without written court approval
             - Keep court/attorney informed of current address
             - No assault
             - No disorderly conduct
             - No trespassing
             - Remain law-abiding
             - Make all future court appearances
             - Make and maintain contact with attorney
             - Sign Waiver of Extradition
             - Obey Fail To Appear Warning
             - No use or possession of firearms or dangerous weapons
             - No threatening behavior
             - Pay bail with conditions
                $20,000.00
05/26/2015 Application for Public Defender         Index # 3
05/26/2015 Order Granting Public Defender          Index # 4 (Judicial Officer: Bearse,Edward W. , )
05/26/2015 Firearms Order        Index # 5 (Judicial Officer: Bearse,Edward W. , )
05/28/2015 Notice of Evidence and Identification Procedures           Index # 7
05/28/2015 Discovery Disclosure         Index # 8
05/28/2015 Request for Disclosure         Index # 9
05/29/2015 Proposed Order or Document            Index # 10
06/04/2015 Amended Criminal Complaint           Index # 11
06/04/2015 Notice of Motion and Motion         Index # 13
06/05/2015 Affidavit of Service      Index # 12
06/08/2015 CANCELED Initial Appearance - Rule 8 (9:00 AM) (Judicial Officer Bearse,Edward W. ,)
             Other
06/09/2015 Initial Appearance - Rule 8 (9:00 AM) (Judicial Officer Bearse,Edward W. ,)
                           Case 4:20-cr-00163-JM Document 18-1 Filed 09/09/20 Page 5 of 6
             Result: Held
06/09/2015   Demand for Omnibus Hearing              Index # 14
06/09/2015   Order for Preparation of Sentencing Worksheet             Index # 15 (Judicial Officer: Bearse,Edward W. , )
06/09/2015   Request for Hearing         Index # 16
06/29/2015   Sentencing Worksheet           Index # 17
07/07/2015   Omnibus Hearing (10:00 AM) (Judicial Officer Chase, Joseph F.)
             Result: Held
07/07/2015   Motion        Index # 18 (Judicial Officer: Chase, Joseph F. )
07/07/2015   Affidavit-Other       Index # 19 (Judicial Officer: Chase, Joseph F. )
07/07/2015   Order-Evaluation for Competency to Proceed (Rule 20.01)                Index # 20 (Judicial Officer: Chase, Joseph F. )
07/07/2015   Order-Evaluation for Mental Deficiency or Illness (R. 20.02)            Index # 21 (Judicial Officer: Chase, Joseph F. )
08/03/2015   Rule 20 Evaluation Report          Index # 22
08/03/2015   Rule 20 Evaluation Report          Index # 23
08/06/2015   Rule 20 Report Distributed
08/06/2015   Proposed Order or Document             Index # 24
08/11/2015   Notice-Other        Index # 25 (Judicial Officer: Chase, Joseph F. )
08/11/2015   Schedule Hearing
08/12/2015   Notice-Other        Index # 26
08/13/2015   Plea Hearing (9:00 AM) (Judicial Officer Chase, Joseph F.)
             Result: Held
08/13/2015   Petition to Enter Guilty Plea        Index # 27
08/13/2015   Order-Presentence Investigation            Index # 28 (Judicial Officer: Chase, Joseph F. )
08/13/2015   Interim Condition for Schlinke, Charles Elric
               - Complete booking
               - Do not leave Minnesota without written court approval
               - Jail or lockup
               - Keep court/attorney informed of current address
               - No assault
               - No disorderly conduct
               - No trespassing
               - Remain law-abiding
               - Make all future court appearances
               - Make and maintain contact with attorney
               - Sign Waiver of Extradition
               - Obey Fail To Appear Warning
               - No use or possession of firearms or dangerous weapons
               - No threatening behavior
08/18/2015   Correspondence          Index # 29
08/18/2015   Proposed Order or Document             Index # 30
08/19/2015   Notice-Other        Index # 31 (Judicial Officer: Stevens, Christina K. )
09/25/2015   Presentence Investigation Report            Index # 32
09/25/2015   PSI Distributed
10/05/2015   Sentencing (3:30 PM) (Judicial Officer Jacobson, Debra A.)
             Result: Held
10/05/2015   Interim Condition for Schlinke, Charles Elric
               - Complete booking
               - Do not leave Minnesota without written court approval
               - Jail or lockup
               - Keep court/attorney informed of current address
               - No assault
               - No disorderly conduct
               - No trespassing
               - Remain law-abiding
               - Make all future court appearances
               - Make and maintain contact with attorney
               - Sign Waiver of Extradition
               - Obey Fail To Appear Warning
               - No use or possession of firearms or dangerous weapons
               - No threatening behavior
10/05/2015   Sentencing Order         Index # 33 (Judicial Officer: Jacobson, Debra A. )
06/14/2016   Probation Violation Report          Index # 34
06/14/2016   Proposed Order or Document             Index # 35
06/14/2016   e-Service
                 Schlinke, Charles Elric                                    Served                      06/14/2016
06/14/2016   e-Service
                 Schlinke, Charles Elric                                    Served                      06/14/2016
06/15/2016   Probation Violation Order         Index # 36 (Judicial Officer: Birnbaum, Robert )
06/15/2016   Probation Violation Hearing (10:30 AM) (Judicial Officer King, Pamela)
             Result: Held
06/15/2016   Probation Violation Admitted
06/15/2016   Probation Violation Found (Judicial Officer: King, Pamela )
06/15/2016   Probation Continued - Same Terms and Conditions
03/16/2017   Sent to Collections
03/27/2017   Collection Referral Rejected by Collection Agency
06/20/2017   Sent to Collections
02/23/2018   Probation Violation Report          Index # 37
02/23/2018   Proposed Order or Document             Index # 38
02/23/2018   Statement of Rights        Index # 39
02/23/2018   e-Service
                 OLMSTED COUNTY DEPT - CORRECTIONS                          Served                      02/23/2018
02/23/2018   e-Service
                 OLMSTED COUNTY DEPT - CORRECTIONS                          Served                      02/23/2018
02/23/2018   e-Service
                 OLMSTED COUNTY DEPT - CORRECTIONS                          Served                      02/23/2018
02/23/2018   Proposed Order Due [R]
02/26/2018   Probation Violation Order for Detention           Index # 40 (Judicial Officer: Opat, Matthew J. )
02/26/2018   Probation Violation Hearing (1:30 PM) (Judicial Officer Opat, Matthew J.)
                          Case 4:20-cr-00163-JM Document 18-1 Filed 09/09/20 Page 6 of 6
             Result: Held
02/26/2018   Probation Violation Admitted
02/26/2018   Probation Violation Found (Judicial Officer: Opat, Matthew J. )
02/26/2018   Probation Continued - Same Terms and Conditions
02/26/2018   Update sent to Collections
11/30/2018   Probation Recommendation        Index # 43
11/30/2018   Proposed Order or Document        Index # 44
12/02/2018   Update sent to Collections
12/03/2018   Notice-Other     Index # 45
12/10/2018   Probation Recommendation        Index # 46
12/10/2018   Proposed Order or Document        Index # 47
12/10/2018   Discharge from Probation or Monitoring        Index # 48 (Judicial Officer: Allen, Jacob C )
12/10/2018   Restoration of Voting Rights Sent to SOS


                                                                        F          I



             Defendant Schlinke, Charles Elric
             Total Financial Assessment                                                                     660.00
             Total Payments and Credits                                                                       0.00
             Balance Due as of 08/07/2020                                                                   660.00

06/01/2015 Transaction Assessment                                                                            75.00
10/05/2015 Transaction Assessment                                                                           585.00
